            Case 1:19-cv-00869-DAD-SAB Document 18 Filed 06/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JACQUELINE BATEMAN, et al.,                      Case No. 1:19-cv-00869-DAD-SAB

12                  Plaintiffs,                       ORDER LIFTING STAY OF ACTION

13           v.                                       (ECF No. 17)

14   UNITED STATES OF AMERICA,

15                  Defendant.

16

17          On April 17, 2020, this matter was stayed until June 1, 2020 at the stipulation of the

18 parties. Having received no further request to stay this action, the stay is HEREBY LIFTED.

19 The parties shall file a status report within seven (7) days of the date of entry of this order
20 addressing whether the deadlines in the November 15, 2019 scheduling order need to be

21 extended.

22
     IT IS SO ORDERED.
23

24 Dated:      June 2, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                  1
